Citation Nr: 0434184	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-13 674	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a compensable rating for a service-connected 
appendectomy and ileocecal resection scar of the right lower 
quadrant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran submitted his original claim for disability 
compensation benefits in July 1982.  At the time the issue 
for consideration was entitlement to service connection for a 
ruptured appendix.  The veteran's service medical records 
indicate that the he did undergo an appendectomy in 1982; 
however, the actual records associated with the surgery are 
not of record and there is no record of a separation physical 
examination.  A June 1982 progress note reported that the 
veteran's ileocecal resection scar was well healed and is the 
only reference to the appendectomy in the service medical 
records.

The veteran was granted service connection for an 
appendectomy scar in July 1983.  The rating was based on a 
review of the service medical records.  No examination was 
conducted.  

The veteran submitted a claim in May 2001 that the RO 
interpreted as a claim for an increased rating.  The veteran 
indicated the issue as "loss of colon" on his Veteran's 
Application for Compensation and/or Pension, VA Form 21-526.

Private records associated with the claims file, as well as 
VA examination reports, record a history of a right 
hemicolectomy.  This indicates surgery that is more involved 
than the removal of the veteran's appendix and raises the 
issue of a possible additional, and separate, disability for 
consideration.  This is also in keeping with the veteran's 
claim for a loss of part of his colon that he alleges was 
removed during his appendectomy.

The issue of service connection for residuals of removal of 
part of the colon has not been adjudicated separately from 
the veteran's service-connected appendectomy scar.  The RO 
did address the possible application of the diagnostic codes 
used to evaluate disabilities of the digestive system in the 
February 2003 statement of the case (SOC) and the May 2003 
supplemental statement of the case (SSOC).  This was done on 
the basis of the scar disability representing a limitation of 
function of the involved area.  However, any disability 
involving the digestive system appears to be a separate 
disability from the veteran's service-connected scar rather 
than something that would be limited by functional impairment 
as a result of the scar, particularly if a significant 
portion of the colon was surgically removed.  Such removal 
would be unrelated to the scar as it affected the veteran's 
body.  In that case, a separate disability rating would 
possibly be in order under Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The issue of service connection for loss of colon is referred 
to the RO for consideration.  


FINDING OF FACT

The veteran's appendectomy and ileocecal resection scar of 
the right lower quadrant is 16.5 centimeters long, extending 
to the suprapubic area.  It is nontender to palpation with a 
mild depression.  The scar is smooth in texture, and is not 
manifested by ulceration of the skin, underlying tissue loss, 
inflammation, edema, keloid formation, or limitation of 
function.


CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected 
appendectomy and ileocecal scar of the right lower quadrant 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the veteran's service medical records (SMRs) 
reveals that while in service he underwent an ileocecal 
resection for appendicitis in 1982.  A June 1982 progress 
note indicates that the veteran's scar was well healed.

Service connection for an appendectomy scar was granted by 
the RO in July 1982.  A noncompensable rating was assigned.  

The veteran submitted his current claim in May 2001.

Associated with the claims file are private medical records 
from Bullitt County Family Practitioners dated from March 
2000 to May 2001 and Caritas Family Medical dated from 
October 1997 to February 2000, which do not reflect any 
treatment for the veteran's appendectomy and ileocecal 
resection scar.

The veteran was afforded a VA examination in October 2001.  
He denied any problems with the scar.  The examination 
revealed a scar of the right lower quadrant extending to the 
suprapubic area which measured 16.5 cm in length.  It was 
nontender to palpation with a mild depression.  There was no 
adherence.  The scar was smooth in texture with no ulceration 
or skin breakdown, no elevation and no underlying tissue 
loss.  There was no inflammation, no edema and no keloid 
formation.  The color of the scar was the same as that of the 
surrounding tissue.  There was mild disfigurement associated 
with the scar.  There was no limitation of function of the 
scar.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2004).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected appendectomy and 
ileocecal resection scar of right lower quadrant.  (The RO 
issued a statement of the case (SOC) in February 2003 that 
addressed both the old and the new regulations.)  

The veteran's appendectomy and ileocecal resection scar of 
the right lower quadrant has been rated as noncompensably 
disabling under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2002).  Under the prior criteria, scars were rated on the 
limitation of function of the part affected.  

Under the revised criteria, scars may still be evaluated on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118 (2004).  

There is no evidence of record that the veteran has 
limitation of function associated with his scar.  The VA 
examiner did not report any limitation of function.  In fact, 
the veteran himself noted that he had not had any problems 
due to the scar.

Under the prior regulations, Diagnostic Code 7801 provided 
for a 10 percent rating for scars due to third degree burns 
involving an area of 6 square inches or 38.7 square 
centimeters (sq. cm.).  Similarly, a 10 percent rating is for 
application under Diagnostic Code 7802 for second-degree 
burns where the scar measures one square foot (0.1 sq. 
meter).  38 C.F.R. § 4.118 (2002).  These provisions are 
inapplicable because the scar was not due to burns.  

A 10 percent rating was also warranted under the old criteria 
where the scar is superficial, poorly nourished, with 
repeated ulceration under Diagnostic Code 7803.  A 10 percent 
rating under Diagnostic Code 7804 required evidence of a scar 
that is superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2002).

The VA examiner has provided a complete objective description 
of the extent of the veteran's service-connected scar.  The 
objective medical evidence of record does not show the 
veteran's service-connected scar to be poorly nourished with 
repeated ulceration or that it is tender and painful on 
objective demonstration.  Thus, a higher rating is not in 
order under the prior regulations.

Under the amended regulations, a 10 percent rating is for 
consideration for scars other than of the head, face, or neck 
that are deep or that cause limited motion and that involve 
an area of 6 sq. in. or 39 sq. cm. under Diagnostic Code 
7801.  The amended criteria for Diagnostic Code 7802 provide 
for a 10 percent rating where there is evidence that a scar 
anywhere other than the head, face, or neck, is superficial 
and does not cause limited motion, but takes up an area of 
144 sq. in. (929 sq. cm.) or greater.  A superficial scar is 
one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 (2004).  As previously indicated, the 
veteran's scar is not associated with underlying soft tissue 
damage, and it does not take up an area that would allow for 
the assignment of a compensable rating.

Additionally, the Board has considered the new Diagnostic 
Code 7803, which provides for a 10 percent rating where there 
is evidence of a superficial and unstable scar.  38 C.F.R. 
§ 4.118 (2004).  An unstable scar is one where, for any 
reason there is frequent loss of covering of the skin over 
the scar.  Note 1.  A superficial scar is one not associated 
with underlying soft tissue.  Note 2.  According to the 
veteran's VA examination dated in October 2001, the veteran 
indicated that he did not have any symptoms related to the 
scar.  No ulceration was evident.

Finally, the amended criteria for Diagnostic Code 7804 
provide for a 10 percent rating where there is evidence of a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118 (2004).  As previously noted, the veteran denied any 
problems associated with the scar at the time of his VA 
examination.  The VA examiner specifically noted that, when 
the veteran presented for examination, which would have 
included objective confirmation of any complaints made, he 
specifically denied having any symptoms.

In this case, the veteran's predominant disability involves a 
surgical scar of his right lower quadrant that measures 16.5 
cm.  The veteran has not sought any medical treatment for any 
symptoms related to the scar.  In fact, when examined, he has 
denied having any problems associated with the scar.  

Finally, the Board notes that the veteran's representative 
has argued that the veteran should be afforded a new VA 
examination.  As noted above, the veteran has denied having 
any problems associated with the scar.  The veteran has not 
submitted any evidence to indicate that he has experienced an 
increase in symptoms that would require that he be provided 
with a new VA examination.  See Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999) (no examination required in absence of 
evidence showing some increase in disability).

In considering all of the evidence of record, the Board 
concludes that the veteran does not satisfy the criteria for 
a compensable rating for his scar of his right lower quadrant 
under either set of rating criteria.  The scar is a 
superficial, nontender, non-ulcerated discoloration of the 
veteran's right lower quadrant, which is not of sufficient 
size to warrant the award of a compensable rating.  
Therefore, the preponderance of the evidence is against the 
claim for a compensable rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable rating for the veteran's service-connected scar.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in October 2001.  He was 
informed of the elements to satisfy in order to obtain an 
increased rating for service-connected disability.  He was 
advised to submit any evidence he had to show that his 
current disability had worsened and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  He was informed by the RO of the criteria that must 
be met to obtain a compensable rating.  

The RO sent another letter to the veteran in November 2001 
informing him of the evidence/information that the RO had 
requested on his behalf.  He was also advised to submit any 
additional evidence he had to show his current disability had 
worsened.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the veteran 
has been afforded VA examinations.  Private medical records 
have been obtained and associated with the claims file.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2004).  


ORDER

Entitlement to a compensable rating for a service-connected 
appendectomy and ileocecal resection scar of the right lower 
quadrant is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



